NO.    82-205

                    I N THE SUPilE~ECOURT O T E STATE O MONTANA
                                           F H         F

                                                    1983




STATE OF MONTANA, e x r e l . ,
XARCIA L N DEWYEA,
        Y N

                   P e t i t i o n e r and A p p e l l a n t ,



LARRY RAY XNAPP,

                   Respondent a n d Respondent.




Appeal from:       District Court of t h e Fourth J u d i c i a l D i s t r i c t ,
                   I n and f o r t h e County o f Lake, The H o n o r a b l e
                   John S. Henson, J u d g e p r e s i d i n g .


C o u n s e l o f Record:

         For Appellant:

                   John M. McRae, S p e c i a l A s s t . A t t y . G e n e r a l ,
                   C h i l d S u p p o r t E n f o r c e m e n t B u r e a u , F.lissoula,
                   Montana
                   J o h n F r e d e r i c k , County A t t y . , P o l s o n , Montana


         F o r Respondent :

                   Larry P.       Knapp, p r o s e , S t . I g n a t i u s , Montana




                                             S u b m i t t e d on B r i e f s :   J a n u a r y 3 1 , 1983

                                                                 Decided:         March 3 1 , 1 9 8 3



Filed:




                                                            --
                                                             -
                                             Clerk
Mr. Justice Daniel J. Shea delivered the Opinion of the
Court.


       This is an appeal from a Lake County District Court
proceeding.      We do not reach the merits of this appeal
because we do not have jurisdiction to hear and determine
this appeal.     There has not been a final order or judgment in
the matter.      The District Court file includes only a minute
entry which states the court's intention.         A minute entry
directing judgment to be entered is not a judgment.       Lisker
v.   O'Rourke    (1903), 28 Mont.    129, 72 P.   416.   Rule 1,
M.R.App.Civ.P.    requires a final judgment or order to be
entered before an appeal can be taken.
       Nor has the appeal been certified by the trial court
under Rule 54 (b), M.R.Civ.P.       We discussed the requirements
of a Rule 54 (b) certification in Roy v. Neibauer (1980), -
Mont   . -, 610 P.2d   1185, and we need not restate them here.
       The appeal is dismissed without prejudice.




We Concur: